DETAILED ACTION
Allowable Subject Matter
Claims 21 and 22 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Atty. Winkler on August 9, 2022 by telephone, and in a subsequent phone call the following day.
The application has been changed as follows:
Claim 21, line 4: “via a control unit, including a storage and a processor,” has been deleted.  
Claim 21, line 5: “the working” has been changed to -a working-.   
Claim 21, each of lines 7, 10, 13, 15, 18, and 20: “via the control unit” has been deleted.  
Claim 22, the 4th to the last line has been replaced with: -a processor comparing the output torque-.
Claim 22, line 3: “the working” has been changed to -a working-.   
Reasons for Allowance
The prior art fails to teach, disclose, or suggest, either alone or in combination, a method for operating a working vehicle-implement combination, the method comprising determining a transmission torque based on subtracting a first loss torque and a second loss torque from a motor torque, determining an output torque of a working vehicle based on the transmission torque multiplied by a selected transmission ratio and divided by a transmission efficiency value, and adjusting the output torque by changing the second loss torque when the output torque deviates is different from the reference torque, as recited in Claim 21. 
Claim 22 includes language similar to that of Claim 21 and is rejected for reasons at least similar to those discussed above. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony R. Jimenez whose telephone number is (313) 446-6518.  The examiner can normally be reached M-F 12-9 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833